


Exhibit 10.20

 

AMENDMENT TO CONTRACT OF SALE

 

This Amendment to Contract of Sale (this “Amendment”) is entered into as of this
30th day of November, 2011, between 15250 Sonoma Drive Fee Owner, LLC, a
Delaware limited liability company (“Seller”), and Churchill Forge, Inc., a
Massachusetts corporation (“Purchaser”).

 

RECITALS

 

A.            Seller and Purchaser entered into that certain Contract of Sale
dated effective as of November 21, 2011 (the “Agreement”).

 

B.            Seller and Purchaser desire to amend the Agreement as more
particularly set forth below.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Capitalized terms which are not defined in this Amendment shall
have the same meaning as defined in the Agreement.

 

2.             Feasibility Period.  The first sentence of Section 5(a) is hereby
deleted in its entirety and replaced with the following:

 

“Buyer is granted the right to conduct engineering and/or market and economic
feasibility studies of the Property and a physical inspection of the Property,
including studies or inspections to determine the existence of any environmental
hazards or conditions (collectively, the “Feasibility Study”) during the period
(the “Feasibility Period”) commencing on the Effective Date and ending at
5:00 p.m., Central Standard Time, on December 7, 2011.”

 

3.             Title and Survey Review and Approval.  Section 6(a) is hereby
deleted in its entirety and replaced with the following:

 

“Buyer acknowledges that Seller has delivered to Buyer (i) a Commitment for
Title Insurance from the Title Company with copies of all recorded instruments
affecting the Property and recited as exceptions in said Commitment for Title
Insurance (collectively, the “Commitment”) and (ii) a current survey (or an
update of an existing survey) (the “Survey”) of the Property made on the ground
by a registered professional land surveyor which conforms to the requirements of
an ALTA land title survey according to the latest promulgated standards of the
ALTA/ACSM Minimum Standard Detail Requirements.  If Buyer has an objection to
items disclosed in the Commitment or Survey, Buyer will have until December 9,
2011 to give Seller written notice of its objections.  If Buyer gives timely
written notice of its objections, Seller shall have the opportunity, but not an
obligation, to cure the same on or before December 14, 2011.  Seller will
utilize reasonable diligence to cure any errors in the Commitment, provided

 

1

--------------------------------------------------------------------------------


 

Seller shall have no obligation to expend any money, to incur any contractual or
other obligations, or to institute any litigation in pursuing such efforts
except that Seller will be required to satisfy any mortgages or monetary liens
encumbering the Property at Closing.  If any objection is not satisfied within
such time period, Buyer will elect on or before December 16, 2011, as its sole
and exclusive remedy to either (i) terminate this Contract, in which case the
Earnest Money will be refunded to Buyer, and neither party shall have any
further rights or obligations pursuant to this Contract, other than as set forth
herein with respect to rights or obligations which survive termination, or
(ii) waive the unsatisfied objection (which will thereupon become a Permitted
Exception) and proceed to Closing.  Any exception to title and/or survey not
objected to by Buyer in the manner and within the time period specified in this
Section 6 will be deemed accepted by Buyer.  The phrase “Permitted Exceptions”
shall mean those exceptions to title set forth in the Commitment or Survey and
which have been accepted or deemed accepted by Buyer.”

 

4.             Reaffirmation.  Except as modified by this Amendment, the
Agreement is hereby ratified and confirmed and in full force and effect.  In the
event of a conflict between the terms of this Amendment and the Purchase
Agreement, the terms of this Amendment shall control.

 

5.             Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together will constitute one and the same
Amendment, and the signature page of any counterpart may be removed therefrom
and attached to any other counterpart.  For the purposes of this Amendment, an
executed counterpart copy of this Amendment delivered via facsimile or e-mail
shall be deemed an original for all purposes.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

 

SELLER:

 

 

 

15250 SONOMA DRIVE FEE OWNER, LLC,

 

a Delaware limited liability company

 

 

 

By:

15250 Sonoma Drive, LLC, a Delaware limited liability company, its Sole Member

 

 

 

 

 

 

By:

Behringer Harvard Palms of Monterrey, LLC, a Delaware limited liability company,
its Managing Member

 

 

 

 

 

 

By:

/s/ James D. Fant

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PURCHASER:

 

 

 

CHURCHILL FORGE, INC.,

 

a Massachusetts corporation

 

 

 

 

 

By:

/s/ David M. Frieze

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
